Citation Nr: 1212544	
Decision Date: 04/05/12    Archive Date: 04/11/12

DOCKET NO. 10-00 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Whether new and material evidence sufficient to reopen a claim for service connection for a psychiatric disorder has been received.

2. Entitlement to service connection for a psychiatric disorder.

3. Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1972 to December 1976.

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

A December 1977 rating decision denied the Veteran service connection for a psychiatric disorder, characterized as anxiety or nerves. The Veteran did not appeal and that decision became final. In January 2008, the Veteran filed a claim to reopen his claim for service connection for a "mental health condition." Although a claimant may describe only one particular mental disorder in a service connection claim, the claim should not necessarily be limited to that disorder. Rather, VA should consider the claim as a claim for any mental disability that may reasonably be encompassed by several factors including: the claimant's description of the claim, the symptoms the claimant describes, and information the claimant submits or VA develops and obtains in connection with the claim. A claimant does not file a claim to receive benefits only for a particular psychiatric diagnosis, but rather for the affliction his mental condition, however diagnosed, causes him. Clemons v. Shinseki, 23 Vet. App. 1 (2009). Thus, the issue on appeal has been redescribed as reflected on the first page of this decision.

In a May 2009 rating decision, the RO characterized the Veteran's claim for service connection for hearing loss as one requiring new and material evidence. The July 2008 rating decision had not yet become final and the Veteran timely disagreed with that decision. As such, no new and material evidence is required. 38 C.F.R. § 3.56 (2011).

Since the last supplemental statement of the case (SSOC) was issued in February 2010, new VA treatment records were associated with the virtual claims file. These records are not related to this claim. No waiver of RO review is required. 38 C.F.R. § 20.1304 (2011).

The issues of entitlement to service connection for a psychiatric disorder and entitlement to service connection for hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. Service connection for a psychiatric disorder was last denied in a rating decision in December 1977; the Veteran did not file a timely appeal.

2. Evidence received since December 1977 is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for a psychiatric disorder.


CONCLUSION OF LAW

New and material evidence has been presented to reopen the claim for service connection for a psychiatric disorder. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(c) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that his psychiatric disorder began in service.

The Board considered the regulations pertaining to the VA's statutory duty to assist the Veteran with the development of facts pertinent to his claim. Given the favorable action taken herein below, the Board finds that no further assistance in developing the facts pertinent to the Veteran's application to reopen his claim for service connection for a psychiatric disorder is required at this time.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed. 38 U.S.C.A. § 7105(c). The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers. Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening." The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim." Shade v. Shinseki, 24 Vet. App. 110 (2010). See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them. Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

The Veteran's claim for service connection for a psychiatric disorder was denied in a December 1977 rating decision. The claim was denied because there was no evidence treatment for a psychiatric disorder in service and no nexus between the current psychiatric disorder and service. Previously considered records included statements from the Veteran, service treatment records, post-service treatment records, and a VA examination .

Evidence received since these records includes statements from the Veteran, post-service treatment records showing psychiatric treatment, and a February 2008 opinion from the Veteran's VA provider which links the Veteran's current psychiatric disorder to service.

All of this evidence is new because it was not of record at the time of the prior denial of the Veteran's claim. Because evidence of a medical nexus was one element of service connection that was not previously present, it is material for the purpose of reopening the claim. Shade, supra. Thus, in consideration of Shade and Justus, the Board finds the new evidence is sufficient to reopen the previously denied claim.


ORDER

New and material evidence having been received, the claim for service connection for a psychiatric disorder is reopened.


REMAND

The Veteran contends that his psychiatric disorder first began in service. Service treatment records confirm that the Veteran was seen in the mental health clinic on several occasions in 1975. Notations are made in his service treatment records which state that further details are included in his psychiatric charts. An attempt should be made to obtain any separately-filed hospital records.

The Veteran has not been afforded a VA examination which addresses his contention that his psychiatric disorder began in service. Given that he has provided a favorable opinion from a VA provider, such an examination should be scheduled. McLendon v. Nicholson, 20 Vet. App. 79 (2006) (VA must provide a medical examination when it is necessary to decide the claim).

The Veteran contends that his hearing loss is related to service. The Veteran's primary specialty was a pavement maintenance specialist. See DD 214. The Veteran reported that this job involved operating heavy machinery. See VA Examination (June 2008). The Veteran's reports are consistent with his military specialty. Noise exposure in service is conceded.

The Veteran attended a VA examination in June 2008. The examiner found that hearing loss was less likely than not due to noise exposure in service. The examiner based this opinion on the fact that hearing loss was not shown on separation. The Board notes that, when a Veteran does not meet the regulatory requirements for a disability at separation, he can still establish service connection if the evidence shows that a current disability is causally related to service. An addendum to this examination should be obtained, so that additional rationale and discussion can be provided. Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The claims file contains some Social Security Administration (SSA) records, but these appear to be incomplete. Because SSA records are potentially relevant to the Board's determination, VA is obliged to attempt to obtain and consider those records. 38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2); see Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009). Therefore, this appeal must be remanded to obtain the Veteran's complete SSA record.

The Veteran has reported treatment at various VA and private medical facilities. VA facilities include VA Medical Centers (VAMCs) in Orlando, Florida; Mayaguez, Puerto Rico; and San Juan, Puerto Rico. See Veteran's Statement (Sept. 2007) and VA Treatment Records, generally. While records from these facilities are already associated with the claims file, current records should be obtained. 38 C.F.R. § 3.159 (2011).

He has also reported treatment from private provider Dr. Mercado (see Veteran's Statement (Sept. 2007) and partial records from Dr. Mercado) and Aquadilla Mental Health Clinic (see Authorization and Consent to Release Information (Mar. 2009). Current and complete records should be obtained from these facilities. 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1. Contact the National Personnel Records Center in St. Louis, Missouri, and attempt to obtain the Veteran's separately filed service treatment psychiatric records. Evidence of attempts to obtain these records should be associated with the claims file.

2. Obtain the Veteran's current and complete SSA disability benefits records. Evidence of attempts to obtain these records should be associated with the claims file.

3. Obtain the Veteran's current and complete VA treatment records, including records from VAMCs in Florida; Mayaguez, Puerto Rico; and San Juan, Puerto Rico. Evidence of attempts to obtain these records should be associated with the claims file.

4. Obtain the Veteran's current and complete treatment records from Dr. Mercado. Evidence of attempts to obtain these records should be associated with the claims file.

5. Obtain the Veteran's current and complete treatment records from Aquadilla Mental Health Clinic. Evidence of attempts to obtain these records should be associated with the claims file.

6. Then, schedule the Veteran for a VA examination to determine the nature and etiology of any psychiatric disorder. The entire claims file must be made available to the VA examiner. Pertinent documents should be reviewed, including service treatment records, VA and private treatments records, and the statements of the Veteran. The examiner should conduct a complete history and physical and offer an opinion as to whether it is at least as likely as not (50/50 probability) that any diagnosed psychiatric disorder had its onset in service, is related to service, or was aggravated by service or a service-connected disability.  

In offering this opinion, the examiner should specifically discuss the Veteran's report and the medical record of his post-service history of psychiatric treatment, including treatment in 1977 for schizophrenia and neurosis of tension and anxiety. See Dr. Suarez Notes (Sept. 1977) and Dr. Fumero Notes (Dec. 1977).

All necessary diagnostic testing should be conducted and commented upon by the examiner. All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

7. Then, obtain an addendum to the June 2008 VA audiological examination. The entire claims file must be made available to the VA examiner. Pertinent documents should be reviewed, including service treatment records, VA and private treatments records, and the statements of the Veteran. Advise the examiner that noise exposure in service has been conceded. 

The examiner should offer an opinion as to whether it is at least as likely as not (50/50 probability) that any diagnosed hearing loss had its onset in service, is related to service, or was aggravated by service or a service-connected disability (including service-connected external otitis of the right ear).  The examiner must comment on the type of hearing loss exhibited, and whether it is typically caused by noise exposure, infection, the aging process or some other cause, and comment on how this information is or is not applicable to the Veteran's diagnosis.  

Advise the examiner that when a Veteran does not meet the regulatory requirements for a disability at separation, he can still establish service connection if the evidence shows that a current disability is causally related to service. A detailed rationale for this opinion must be provided, and it must discuss the Veteran's post-service history, including hearing loss and noise exposure.

All necessary diagnostic testing should be conducted and commented upon by the examiner. All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

8. After completing the above action, the claims should be readjudicated. If any claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


